In an action in which the plaintiff husband was granted a judgment of divorce, defendant appeals from an order of the Supreme Court, Kings County, dated March 24, 1975, which denied her motion to compel plaintiff to pay alimony in the amount provided for in the said judgment. Order affirmed, without costs or disbursements. The judgment of divorce provided for alimony of $150 per week. Thereafter, plaintiff moved for a downward modification and his motion was disposed of by stipulation. Pursuant thereto Special Term, *844on April 28, 1971, fixed alimony at $100 per week and directed that neither party apply for any further modification of the alimony award prior to December 31, 1973. No such application has been made since that date; therefore, the alimony payable to defendant is $100 per week, which plaintiff has been paying. Cohalan, Acting P. J., Damiani, Rabin, Titone and Hawkins, JJ., concur.